Citation Nr: 0529546	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-04 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for back disability, 
claimed as a residual of back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from February 1939 to 
September 1945.

By rating actions in March and May 2000, the RO denied the 
veteran's claim for service connection for a back condition 
as not well grounded.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which eliminated the well grounded requirement, and 
provided for the re-adjudication of claims denied as not well 
grounded between July 1999 and November 2000.  See 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000). 

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the RO that, 
inter alia, continued to deny service connection for a back 
condition.  The veteran submitted a notice of disagreement 
(NOD) in August 2001, and the RO issued a statement of the 
case (SOC) in February 2003.  The veteran submitted a 
substantive appeal in February 2003.

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence to the Board, 
waiving initial RO consideration of the evidence.  The Board 
accepts that evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2004).

In March 2004, the Board remanded the matter to the RO for 
additional development.  The May 2005 supplemental SOC (SSOC) 
reflects the continued denial of the claim for service 
connection for back disability.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and probative evidence establishes that the 
veteran currently has degenerative spondyloarthritis of the 
lumbar spine. 

3.  No back disability was shown in service or for many years 
thereafter, and the competent evidence weighs against a 
finding that the veteran's degenerative spondyloarthritis of 
the lumbar spine is medically related to service.


CONCLUSION OF LAW

The criteria for service connection for back disability, 
claimed as a residual of back injury, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the February 2003 SOC, the May 2005 SSOC, and the 
March 2001, March 2004, and November 2004 letters, the RO 
notified the veteran of the legal criteria governing the 
claim (to include the three criteria for establishing service 
connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim for service connection for back disability, claimed 
as a residual of back injury.  After each, the veteran and 
his representative were given the opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's March 2001 and March 2004 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  Those letters also 
invited the veteran to submit any additional evidence to 
support his claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the rating action on appeal.  However, the 
Board finds that the lack of pre-adjudication notice in this 
matter has not, in any way, prejudiced the veteran.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the RO issued the February 2003 SOC 
explaining what was needed to substantiate the claim, and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its March 2001 letter, prior to the RO's 
re-adjudication of the claim pursuant to the VCAA; the 
veteran has not informed the RO of the existence of any 
evidence that had not already been obtained in response to 
that letter, or at any other point during the pendency of 
this appeal.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and medical 
treatment records, and has arranged for the veteran to 
undergo VA examination in connection with the issue on 
appeal.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Lastly, the Board notes that, in response to the RO's May 
2005 SSOC, the veteran recently submitted additional 
evidence, consisting of his personal statements and a May 
2005 medical statement from C. David Ting, M.D.  The Board 
points out that such recently submitted additional evidence 
essentially reiterates the veteran's prior personal 
statements and Dr. Ting's prior medical statement (reflecting 
the veteran's report of back pain since service), which were 
already of record.  As such, and given the nature of the 
evidence, and the basis for the Board's denial (as explained 
below), the Board finds that its consideration of such 
recently submitted additional evidence, in the first 
instance, does not prejudice the veteran, and that the Board 
may proceed, at this junction, with a decision on the claim 
on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).



II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 3.307 and 3.309 (2004).

In this case, the veteran contends that he developed a back 
disability as a result of stumbling while carrying a heavy 5-
inch ammunition shell up the gangplank aboard ship in 
service.  He reports that, at  the time of the in-service 
injury, he immediately felt pain in his lower back and was 
excused from the loading duty.

Initially, the Board notes that, while service medical 
records show treatment, following injury, for low back pain 
in April 1945, there are no actual findings or diagnosis of a 
specific back disability during service.  Examination at that 
time revealed no limitation of motion and no tenderness; 
however, movement of the legs was shown to cause pain in 
testicles, and a subsequent genitourinary evaluation revealed 
a prostate infection, which was treated for several weeks.  

Moreover, while the veteran has reported experiencing back 
complaints since service, no actual back disability was shown 
for many years post-service.  The Board points out that the 
veteran recently underwent VA examination in September 2004 
by an orthopedist to obtain medical information as to the 
nature and extent of any current back disability.  The 
September 2004 VA examiner diagnosed degenerative 
spondyloarthritis of the lumbar spine.

Although the medical evidence reflects both a current back 
disability, as well as an in-service injury, the Board finds 
that, in this case, the claim must fail because the competent 
evidence weighs against a finding that the current disability 
is medically related to any incident of service-to include 
the in-service injury.

Here, there is no medical evidence or opinion that even 
suggests a medical nexus between current back disability and 
any the in-service injury.  On the contrary, the the 
September 2004 VA examiner opined that the veteran's 
degenerative spondyloarthritis of the lumbar spine is more 
likely than not related to a physiological process of aging 
of the spine.  As the physician attributed the vet's 
disability to a source other than service, that  opinion 
essentially militates against the veteran's claim for service 
connection.  The Board also points out that neither the 
veteran nor his representative has presented or alluded to 
the existence of any contrary medical opinion that would, in 
fact, establish a nexus between the veteran's current back 
disability and service, despite being asked or invited to 
present or identify such evidence via the RO's March 2001, 
March 2004, and November 2004 letters.

While the September 2004 VA examiner also diagnosed low back 
pain of undetermined etiology, most likely related to the 
veteran's genitourinary tract, this finding neither supports 
the claim for service connection for a back disability nor 
warrants any further development of the claim currently on 
appeal.  In this regard, the Board points out that the RO 
also denied service connection for a prostate condition in 
the June 2001 rating decision currently on appeal; however, 
the veteran chose to limit his appeal to the denial of 
service connection for back disability.  

The Board does not doubt the sincerity of the veteran's 
belief that his current back disability is related to his 
military service.  While the veteran is certainly competent 
to assert complaints of low back pain-which he has asserted 
he has experienced since service-as a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to provide a probative (i.e., persuasive) 
opinion on such a medical matter   See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Similarly, the Board notes that Dr. Ling's March 2001 and May 
2005 medical statements-which essentially reiterate the 
veteran's assertions as to continued back pain since his 
service injury-do not constitute competent evidence of a 
nexus between current back  disability and service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  To whatever 
extent these statements may have been submitted to suggest a 
medical nexus between a current back disability and the 
veteran's service, the Board emphasizes that pain, alone, 
does not establish that a disability for which service 
connection may be granted (see Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 
31-32 (1998)), and that the medical opinion obtained to 
specifically address the matter of current disability and 
nexus to service weighs against the claim.   

For all the foregoing reasons, the claim for service 
connection for back disability, claimed as a residual of back 
injury, must be denied.  In reaching this decision, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for back disability, claimed as a residual 
of back injury, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


